IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEPHEN                ANTONIO        NOT FINAL UNTIL TIME EXPIRES TO
HAWKINS,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-0368
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 8, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm this appeal in all respects, but write to address the trial court’s

imposition of the $100 Sheriff’s Investigatory Costs. The appellant filed a Florida
Rule of Criminal Procedure 3.800(b)(2) motion challenging the imposition of the

costs where there was no record indication that the agency had requested them, and

the State concedes error. While the trial court eventually entered an order partially

granting the appellant’s motion and striking the costs, the order and the amended

judgment and sentence were filed more than sixty days from the date the appellant

filed his motion. As such, the order and corrected judgment and sentence are legal

nullities. See Ogden v. State, 117 So. 3d 479, 480 (Fla. 1st DCA 2013).

      We affirm the appellant’s conviction and sentence, but remand for entry of a

corrected judgment and sentence striking the $100 Sheriff’s Investigatory Costs.

      AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                         2